DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A Restriction Requirement was mailed on 5/11/2022.  In the Response to Restriction Requirement of 7/6/2022, Applicant elected Group I, corresponding to Claims 1-25, without traverse.  Non-elected Claims 26-31 (Group II) are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18 and 22 recite the phrases:  “folding axis” and “stretching axis”.  However, it is unclear in what manner the claims are limited by such terms.  For example, it is unclear whether the base substrate is actually required to be folded or stretched.  Applicant does not appear to have provided a special definition of the terms “folding axis” and “stretching axis” in the specification.  See MPEP § 2111, Section IV and MPEP § 2173.01, Section I.  
For examination, these phrases will be treated as requiring:  “an axis along which the base substrate has been folded or is capable of being folded” and “an axis along which the base substrate has been stretched or is capable of being stretched”, respectively.
Claims 2-17, 19-21 and 23-25 inherit the deficiencies of Claims 1, 18 and 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2017/0277291.
Regarding Claim 1, as best understood, Lee discloses:  A polarization film, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base substrate in which a folding axis and a stretched axis are defined (a multi-layer laminate including a touch sensing electrode 100, retardation film 240, and polarizing plate 200 has a folding axis and a stretched axis [the polarizer may be a stretched PVA film]; paragraph [0038] and FIGS. 1-7 of Lee); and
a deformation portion located at an edge of the base substrate (as best shown in the folded state of FIG. 3 of Lee, a central portion of the multi-layer laminate undergoes deformation to form a curvature which curves back on itself 180 degrees; FIGS. 1-3 of Lee);
wherein the stretched axis forms an angle of less than about 45° with the folding axis (the absorption axis of the polarizer may be parallel with the folding axis; paragraphs [0022], [0051] and FIGS. 4, 6, 7 of Lee; the Examiner notes that in a stretched PVA polarizing film, the stretched axis is the absorption axis; see, e.g., column 2, lines 23-28 and column 4, lines 5-10 and column 7, lines 12-46 of U.S. Pat. No. 9,423,915 to Kang et al.).

Regarding Claim 2, Lee discloses:  wherein the base substrate comprises:  a linear polarization layer in which the stretched axis is defined; and a phase retardation layer on the linear polarization layer (the multi-layer laminate includes polarizer 220, which may be a stretched PVA film [which is a linear polarizer due to its process of formation], and a retardation film 240; FIG. 1 of Lee).

Regarding Claim 3, Lee discloses:  wherein the stretched axis is parallel to the folding axis (the absorption axis of the polarizer may be parallel with the folding axis; paragraphs [0022], [0051] and FIGS. 4, 6, 7 of Lee; the Examiner notes that in a stretched PVA polarizing film, the stretched axis is the absorption axis; see, e.g., column 2, lines 23-28 and column 4, lines 5-10 and column 7, lines 12-46 of U.S. Pat. No. 9,423,915 to Kang et al.).

Regarding Claim 4, Lee discloses:  wherein the folding axis forms an angle of less than about 135° with a light transmission axis of the linear polarization layer (when the absorption axis of the polarizer is parallel [0 degrees] with the folding axis, then the transmission axis of the polarizer is perpendicular [90 degrees] with the folding axis, because the transmission axis of a polarizer is perpendicular to its absorption axis, and 90 degrees is an angle which is less than 135 degrees; paragraphs [0022], [0051] and FIGS. 4, 6, 7 of Lee).

Regarding Claim 5, Lee discloses:  wherein the folding axis forms an angle of less than about 45° with a light absorption axis of the linear polarization layer (the absorption axis of the polarizer may be parallel [zero degrees] with the folding axis; paragraphs [0022], [0051] and FIGS. 4, 6, 7 of Lee; the Examiner notes that in a stretched PVA polarizing film, the stretched axis is the absorption axis; see, e.g., column 2, lines 23-28 and column 4, lines 5-10 and column 7, lines 12-46 of U.S. Pat. No. 9,423,915 to Kang et al.).

Regarding Claim 6, Lee discloses:  wherein the phase retardation layer comprises at least one of a 1/2λ phase retardation layer and a 1/4λ phase retardation layer (retardation film 240 may be a λ/4 retardation film; paragraphs [0047], [0050] and FIG. 1 of Lee).

Regarding Claim 7, Lee discloses:  wherein the phase retardation layer is disposed on a surface of the linear polarization layer (although Lee discloses the use of an adhesive 230 between polarizer 220 and retardation film 240, the Examiner’s present understanding of “disposed on a surface of” allows for the presence of an adhesive or protection layer, but excludes any intervening functional layers, e.g., polarizers, retardation films, electrodes, etc.; see FIG. 1 of Lee).

Regarding Claim 8, Lee discloses:  wherein the deformation portion comprises:
a first deformation portion extending in a direction perpendicular to the folding axis (the Examiner understands the folding axis of Lee to be a line extending into the page and out of the page in FIG. 3 of Lee [i.e., a line around which the multi-layer laminate is folded], and thus the portion of the multi-layer laminate which extends substantially upward and downward [the middle of the bent portion] in FIG. 3 of Lee is a portion which extends in a direction perpendicular to the folding axis of Lee); and
a second deformation portion extending in a direction parallel to the folding axis (the portion of the far right-side of the multi-layer laminate of FIG. 3 of Lee which extends into the page is a portion extending in a direction parallel to the folding axis of Lee).

Regarding Claim 9, Lee discloses:  wherein the second deformation portion has a width greater than a width of the first deformation portion (the device of Lee is a display device, and thus the thickness [or edge-wise height] of the device [first deformation portion] will be significantly less than the length of one of its other dimensions, i.e., either dimension of its broad face used for viewing the display [second deformation portion]; FIG. 3 of Lee).

Regarding Claim 22, as best understood, Lee discloses:  A polarization film, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base substrate (multi-layer laminate including a touch sensing electrode 100, retardation film 240, and polarizing plate 200; FIGS. 1-3 of Lee) comprising:
a folding area in which a folding axis is defined (folding part in which a folding axis is defined; FIGS. 1-3 of Lee);
a non-folding area neighboring the folding area (“unfolding part” which neighbors the folding part; FIGS. 1-3 of Lee);
wherein a stretched axis is defined in the base substrate to be in an angle of less than about 45° with respect to the folding axis (the absorption axis of the polarizer may be parallel with the folding axis; paragraphs [0022], [0051] and FIGS. 4, 6, 7 of Lee; the Examiner notes that in a stretched PVA polarizing film, the stretched axis is the absorption axis; see, e.g., column 2, lines 23-28 and column 4, lines 5-10 and column 7, lines 12-46 of U.S. Pat. No. 9,423,915 to Kang et al.); and
a deformation portion located at an edge of the base substrate (as best shown in the folded state of FIG. 3 of Lee, a central portion of the multi-layer laminate undergoes deformation to form a curvature which curves back on itself 180 degrees; FIGS. 1-3 of Lee);
wherein the folding area has a width less than a width of the non-folding area (the folding part has a width which is less than a width of the “unfolding part”; FIGS. 1-3 of Lee).

Regarding Claim 24, Lee discloses:  wherein the deformation portion comprises:
a first deformation portion extending in a direction perpendicular to the folding axis (the Examiner understands the folding axis of Lee to be a line extending into the page and out of the page in FIG. 3 of Lee [i.e., a line around which the multi-layer laminate is folded], and thus the portion of the multi-layer laminate which extends substantially upward and downward [the middle of the bent portion] in FIG. 3 of Lee is a portion which extends in a direction perpendicular to the folding axis of Lee); and
a second deformation portion extending in a direction parallel to the folding axis (the portion of the far right-side of the multi-layer laminate of FIG. 3 of Lee which extends into the page is a portion extending in a direction parallel to the folding axis of Lee).

Regarding Claim 25, Lee discloses:  wherein the second deformation portion has a width greater than a width of the first deformation portion (the device of Lee is a display device, and thus the thickness [or edge-wise height] of the device [first deformation portion] will be significantly less than the length of one of its other dimensions, i.e., either dimension of its broad face used for viewing the display [second deformation portion]; FIG. 3 of Lee).

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2012/0320509.
Regarding Claim 22, as best understood, Kim discloses:  A polarization film, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base substrate (multi-layer laminate shown in FIGS. 4, 5 of Kim) comprising:
a folding area in which a folding axis is defined (a central portion of the multi-layer laminate is bent around an axis; FIG. 5b of Kim);
a non-folding area neighboring the folding area (the uppermost and lowermost areas of the multi-layer laminate neighbor the central bent portion; FIG. 5b of Kim);
wherein a stretched axis is defined in the base substrate to be in an angle of less than about 45° with respect to the folding axis (the multi-layer laminate undergoes a stretching [at least with respect to outer substrate 120] around the same axis as the axis around which it is bent, and thus the two axes are parallel to each other [zero degree angle with respect to each other]; FIG. 5b of Kim); and
a deformation portion located at an edge of the base substrate (slanted portions of substrates 110, 120 at which a thickness changes; FIG. 5b of Kim);
wherein the folding area has a width less than a width of the non-folding area (a thickness of substrates 110, 120 in the folding area is less than a thickness of substrates 110, 120 in the non-folding area; FIG. 5b of Kim).

Regarding Claim 23, Kim discloses:  wherein the deformation portion is not disposed at the folding area (slanted portions of substrates 110, 120 at which a thickness changes are not disposed in the central folding area; FIG. 5b of Kim).

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2017/0200915.
Regarding Claim 18, as best understood, Lee discloses:  A polarization film, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base substrate (multi-layer laminate shown in FIGS. 1, 4A, 4B, 4C of Lee) comprising:
a folding area in which a folding axis is defined (curved portion of the multi-layer laminate which is curved around a bending axis BX; FIGS. 1, 4A, 4B, 4C of Lee);
a non-folding area neighboring the folding area (non-curved portions of the multi-layer laminate which neighbor the curved portion; FIGS. 1, 4A, 4B, 4C of Lee);
wherein a stretched axis is defined in the base substrate to be in an angle of less than about 45° with respect to the folding axis (the multi-layer laminate undergoes a stretching around the same axis as the axis around which it is bent, and thus the two axes are parallel to each other [zero degree angle with respect to each other]; FIGS. 1, 4A, 4B, 4C of Lee); and
a deformation portion located at an edge of the base substrate (outermost layer DP, which is on the outside of the curve, undergoes the greatest amount of deformation of all the layers; paragraphs [0131]-[0133] and FIGS. 1, 4A, 4B, 4C of Lee);
wherein the deformation portion has a greater width in the non-folding area than a width thereof in the folding area (deformation is more extreme at the end portions of layer DP than in the middle, at least in terms of the relative displacement from the other layers, as shown by the dashed line in FIG. 4C of Lee).

Regarding Claim 19, Lee discloses:  wherein the stretched axis is parallel to the folding axis (the multi-layer laminate undergoes a stretching around the same axis as the axis around which it is bent, and thus the two axes are parallel to each other [zero degree angle with respect to each other]; FIGS. 1, 4A, 4B, 4C of Lee).

Regarding Claim 20, Lee discloses:  wherein the deformation portion comprises:
a first deformation portion extending in a direction perpendicular to the folding axis (layer DP has a layer thickness which extends perpendicular to bending axis BX [direction DR1], but see especially the region of layer DP which is in the non-curved areas; FIGS. 1, 4A, 4B, 4C of Lee); and
a second deformation portion extending in a direction parallel to the folding axis (layer DP has a length which extends parallel to bending axis BX [direction DR2], but see especially the region of layer DP which is in the curved area; FIGS. 1, 4A, 4B, 4C of Lee).

Regarding Claim 21, Lee discloses:  wherein the second deformation portion has a width greater than a width of the first deformation portion (layer thickness of layer DP [in direction DR1] is greater than the length of layer DP which extends along direction DR2; FIGS. 1, 4A, 4B, 4C of Lee).

Allowable Subject Matter 
As best understood, Claims 10-17 would be allowable assuming satisfactory resolution of the 35 USC 112(b) rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 10, although the prior art discloses various polarization films, including:


    PNG
    media_image1.png
    88
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    574
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    88
    570
    media_image4.png
    Greyscale



With respect to Claim 11, although the prior art discloses various polarization films, including:


    PNG
    media_image1.png
    88
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    574
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    119
    572
    media_image5.png
    Greyscale



With respect to Claim 12, although the prior art discloses various polarization films, including:


    PNG
    media_image1.png
    88
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    90
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    574
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image6.png
    117
    574
    media_image6.png
    Greyscale


With respect to Claims 13-17, these claims each depend from Claim 12 and are therefore allowable for at least the reasons stated above, assuming the satisfactory resolution of the 35 USC 112(b) rejections explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872